Citation Nr: 0939745	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tachycardia.

2.  Entitlement to service connection for asthma to include 
as due to exposure to asbestos.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1986 to October 
1989 and from February 1995 to March 1996; he was a member of 
the Indiana Army National Guard from April 1996 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Indianapolis, Indiana, RO which denied the Veteran's claims.  
The issues are now before the Board for adjudication.

A December 2008 RO hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
must be completed in order to adjudicate the Veteran's 
claims.

In this case, the Veteran contends that his current 
tachycardia and asthma are due to service.  Specifically, he 
contends that he began experiencing symptoms of tachycardia 
and asthma toward the end of his period of active service and 
sought treatment immediately after service discharge.  He 
alleges, in part, that his asthma is due to exposure to 
asbestos in service when he was at Logansport and at the 
Peru, Indiana Armory; he was also reportedly exposed at Stout 
Field in the Air Traffic Control Building Number 5.  The 
Veteran has reported that he was a drilling National Guard 
member as well as a civilian employee.  

A review of the service records indicates that the Veteran 
was discharged from the National Guard in 2006 due to medical 
ineligibility caused by his asthma and tachycardia.  A review 
of the National Guard records notes a history of tachycardia 
and breathing problems, but shows no treatment for either 
condition.  

A review of the active duty service records shows no evidence 
of any treatment for heart problems or breathing problems, to 
include tachycardia or asthma.  However, the Board notes that 
the treatment records from the Veteran's second period of 
active service, from 1995 to 1996, appear to be incomplete.  
In this regard, only a May 1993 examination report and a May 
1995 antibody testing report are of record.  By contrast, 
there are multiple treatment records from the Veteran's first 
period of service, suggesting that not all of the service 
treatment records from the Veteran's second period of service 
have been associated with the claims file.  Despite the 
Veteran's report that he did not receive a discharge 
examination in 1996, the Board has a duty to attempt to 
obtain any and all service records.  The record is unclear as 
to whether the records were unable to be obtained.  
Therefore, the RO must attempt to obtain these records.

A review of the post-service medical evidence of record shows 
a diagnosis of tachycardia and restricted breathing in 1997, 
approximately one year after service discharge.  Records from 
1997 to 2008 show the Veteran has continued to receive 
treatment for his asthma and tachycardia.  See treatment 
records from 1997 to 2008.  

The Veteran has alleged that he has a respiratory disorder as 
a result of in-service asbestos exposure.  The VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
purportedly resulting from asbestos exposure.  The 
adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether: (1) service records demonstrate 
the veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors. Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).

Because the Veteran is claiming that he has experienced 
symptoms of tachycardia and asthma since service, and records 
show a diagnosis of both diseases shortly after service, the 
complete service records are essential for adjudication of 
this case in accordance with VA's duty to assist.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002).  

In addition, a VA examination must be conducted to determine 
whether the Veteran's current diagnoses are service-related.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
steps to obtain the Veteran's complete 
service records, particularly records from 
the Veteran's second period of service 
from 1995 to 1996.  Once the records are 
obtained, they should be associated with 
the claims file.  If the records are 
unavailable, it should be noted in the 
claims file.

2.  Ensure that the development set out in 
M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C regarding alleged asbestos 
exposure has been conducted to the extent 
possible.  

3.  After associating all outstanding 
records with the claims folder pursuant to 
the above-requested development, the 
AMC/RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine whether the Veteran's 
tachycardia and asthma are related to 
service.  All indicated tests and studies 
are to be performed.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

With regard to the Veteran's tachycardia, 
the examiner should advance an opinion on 
the likelihood (likely, at least as 
likely as not, not likely) that the 
Veteran's current tachycardia occurred 
during, or is etiologically related to 
the Veteran's military service.  The 
examiner should provide a complete 
rationale for conclusions reached.

With regard to the Veteran's asthma, the 
examiner should advance an opinion on the 
likelihood (likely, at least as likely as 
not, not likely) that the Veteran's 
asthma disorder occurred during, or is 
etiologically related to a verified 
period of service.  If it is established 
that the Veteran had asbestos exposure 
during active duty, the examiner should 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current asthma is etiologically 
linked to the asbestos exposure during 
active duty.  The examiner should provide 
a complete rationale for conclusions 
reached.

3.  After completion of the foregoing, the 
AMC/RO should again review the claims.  If 
any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


